Title: To John Adams from Jedidiah Morse, 8 September 1798
From: Morse, Jedidiah
To: Adams, John



Respected Sir
Charlestown Sep. 8th. 1798

I am desired by President Dwight to forward you his excellent & seasonable discourses, whh are enclosed. I beg your acceptance of my Masonic Discourse written & preached since the offensive Fast Sermon was published, & whh affords further evidence that it was not my intention to attack Free Masonry.—When this sermon was written I did not know that persecution was among the Masonic virtues. I have yet to learn the real cause of their (the Free Masons) general & virulent attack upon me. As it respects them, I am shielded against their arrows, by a conscience void of offence as far as respects them.
I am truly rejoyced to hear of the Convalescent State of Mrs Adams, & hope her health will very soon be perfectly restored. With my best respects to Mrs Adams I subscribe, with the highest & most / Sincere esteem, your most / Obedt Servt
Jedh Morse